Decided June 14, 1910.
On Petition for Rehearing.
[109 Pao. 129.]
2. At the time the opinion was written, appellant’s brief upon the motion to dismiss was not before us. He now moves for a rehearing upon that ground, and we have considered the motion anew. The question involved had not been passed upon before by this court, and we find that the courts of several states have held that such an order is final, or affects a substantial right, and therefore is appealable. Sharon v. Sharon, 67 Cal. 185, 195 (7 Pac. 456, 635: 8 Pac. 709), is a leading case so holding, but by a divided court, the conclusion being based largely upon the language of the constitution granting appeals in all “cases in equity,” and holding that the appellate court has jurisdiction of all proceedings taken by the superior court in equity. The same is held in Hecht v. Hecht, 28 Ark. 92, but the constitution in that state confers upon the supreme court general supervision over inferior courts. The same is held in Locknane v. Locknane, 78 Ky. 468; Golding v. Golding, 74 Mo. 123; Blake v. Blake, 80 Ill. 523. 1 Ency. Pl. & Pr. 446, states it to be the general rule that such an order is appealable, although in some jurisdictions it is held not final, but only interlocutory, and therefore not appealable. On the contrary, the following cases hold that such an order is not a final order and is not appeal-able within the constitution or statute defining the jurisdiction of the supreme court. In some cases it is held that such an order is entirely within the discretion of the trial court, and not subject to review, viz.: Wyatt v. Wyatt, 2 *541Hasb. (Idaho) 236 (10 Pac. 228); Malony v. Malony, 9 Rob. (La.) 116; Chappell v. Chappell, 82 Md. 647 (33 Atl. 650); Moncrief v. Moncrief, 10 Abb. Prac. (N. Y.) 315; Aspinwall v. Aspinwall, 18 Neb. 463 (25 N. W. 623); Earls v. Earls, 26 Kan, 178; Call v. Call, 65 Me. 407; Lapham v. Lapham, 40 Mich. 527, 528; Earp v. Earp, 54 N. C. 120; Pearson v. Pearson, Peck (Tenn.) 28.
In Ross v. Ross, 47 Mich. 185 (10 N. W. 193), it is said that, as there is no right of appeal in such a case, defendant may appeal from an order of imprisonment for contempt for disobedience of the order. The editor of the Central Law Journal (volume 21, p. 82) questions the correctness of the decision in Sharon v. Sharon, 67 Cal. 185, 195 (7 Pac. 456, 635: 8 Pac. 709), to the effect that an order pendente lite in a divorce proceeding is a final judgment within the meaning of a statute granting appeals. 14 Cyc. 802, states that the jurisdiction of appellate courts in cases of the allowance of alimony is controlled largely by statute, but that, under statutes in some states, orders for temporary alimony and attorney fees pendente lite are not appealable before the final determination of the suit. Thus it appears that the authorities are in irreconcilable conflict upon this question. The conflict cannot all be attributed to the difference in the statutes. By our constitution (Article VII, Section 6) “the Supreme Court shall have jurisdiction only to revise the final decisions of the circuit courts.” It is held in Shirley v. Birch, 16 Or. 1, 4 (18 Pac. 344, 345), that “finality must be put to the suit by the circuit court before an attempt can properly be made to have the decision therein revised here.” The right of appeal is statutory, and cannot be extended to cases not falling within the terms of the statute. State v. Security Savings Co., 28 Or. 410, 417 (43 Pac. 162); School District v. Irwin, 34 Or. 431, 436 (56 Pac. 413); Kadderly v. Portland, 44 Or. 118, 156 (74 Pac. 710: 75 Pac. 222.) The constitution provides for appeal only *542from the final decision in the case. Section 547, B. & C. Comp., declares that certain orders shall be deemed judgments or decrees for the purpose of appeal, and only includes one class of orders made prior to final judgment, viz.: “An order affecting a substantial right, and which in effect determines the action or suit so as to prevent a judgment or decree therein.” Therefore an interlocutory order for suit money in a divorce suit is not within that provision, and appeal therefrom is not provided for. Kadderly v. Portland, 44 Or. 118, 156 (74 Pac. 710: 75 Pac. 222); Sears v. Dunbar, 50 Or. 36 (91 Pac. 145); Giant Powder Co. v. Oregon Western Ry. Co., 54 Or. 325 (101 Pac. 209: 103 Pac. 501.)
3. The argument advanced in favor of a right of appeal in such cases, to the effect that the order of the trial court may work a great hardship upon the party against whom it is made, if appeal is not allowed, has but little merit, for there is a right of appeal in no case except as provided by statute. The constitutional guaranty that “every man shall have remedy by due course of law for injury done him in person, property or reputation” is fulfilled by the adjudication of the circuit court. School District v. Irwin, 34 Or. 431 (56 Pac. 413.) However, every intermediate order made by the trial court affecting a substantial right may be reviewed upon appeal from the final decree, and the court may direct complete restitution of all property and rights lost thereby. Section 557, B. & C. Comp. Van Voorhies v. Taylor, 24 Or. 247 (33 Pac. 380); Oregon v. PoHland General Electric Co., 52 Or. 502, 513 (95 Pac. 722: 98 Pac. 160.) And, if the review in that manner is not adequate or is ineffectual, relief must be sought at the hands of the legislature.
The motion is denied.
Dismissed: Rehearing Denied.